557Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/22/2021 has been entered. Claims 1-16 remain pending in the application. Claims 1-3, 5, 8-9, 11-12, and 15-16 have been amended, no claims have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the drawings, specification, and claims overcome all of the objections and rejections previously set forth in the Non-Final Office Action mailed 7/27/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (WO2016085334A2), hereinafter Peeters, in view of Unterholzner et al. (DE102012110646A1), hereinafter Unterholzner.
Regarding claim 1, Peeters teaches (Fig. 1) a method for calibrating a laser scanner (deflector unit 74) for positioning a laser beam (electromagnetic radiation 71 emitted by laser device 7) in a processing field (surface L) (Page 40, lines 13-22 “In the embodiment shown, the solidifying device 7 is a laser device, which is arranged for producing electromagnetic radiation in the form of laser light, in order to melt a powdered material…the electromagnetic radiation 71 emitted by the laser device 7 is deflected by means of a deflector unit 74, which uses a rotatable optical element 75 to direct the emitted radiation 71 towards the surface L of the layer of material 4. Depending on the position of the deflector unit 74, radiation may be emitted on different parts of the surface level L of the bath of material.”; Page 42, lines 10-16 “In the embodiment shown, use is made…to use the information obtained by the registering means 81, to calibrate or control the deflector unit 74 and/or the solidifying device 7 for controlling the position of electromagnetic radiation on the surface level L of the bath of material.”), the method comprising:
arranging at least calibration element (calibration elements 82, 82a-d, and registering means 81) in or above the processing field (surface L) of the laser scanner (deflector unit 74) (see Fig. 1; Page 4, lines 14-16 “the apparatus comprises at least one calibration element provided on or near the support, for instance on or near the surface level of the bath of material”, wherein the processing field (surface L) is formed in a powder layer processing chamber (process chamber 3) (Page 40, lines 6-8 “The apparatus comprises a process chamber 3 for receiving a bath of material 4 which can be solidified.”; Page 30, lines 3-5 “In the context of the present invention, the material used may be…powder”);
determining an actual position of the laser beam (electromagnetic radiation 71 emitted by laser device 7) in the processing field (surface L) based on the detected laser radiation (Page 41, lines 14-24, “For instance, the calibration element 82 shown in Fig. 1 may be substituted by a registering device 81, which is arranged for directly registering the electromagnetic radiation 72 emitted by the solidifying device 7. In this embodiment, the position of the registering device 81 is then directly related to the position of the surface level L of the bath of material. For calibrating the apparatus 1, the electromagnetic radiation 72 is then controlled in such a way as to reach the registering device 81. When the electromagnetic radiation 72 reaches the registering device 81 on or near the support 5, i.e. when the registering device 81 detects the electromagnetic radiation 72 emitted, then the actual position of the electromagnetic radiation (i.e. the position of the registering device) is known”); and 
For instance, the calibration element 82 shown in Fig. 1 may be substituted by a registering device 81… when the registering device 81 detects the electromagnetic radiation 72 emitted, then the actual position of the electromagnetic radiation (i.e. the position of the registering device) is known, as well as the target position of the electromagnetic radiation (i.e. the position intended to be reached). The actual position may be compared to the target position, and the difference may be used by the control unit 91 to calibrate the position of electromagnetic radiation emitted by the solidifying device 7 during solidifying selective parts of the surface level L of the bath.”). 
Peeters does not teach arranging at least one retroreflector in or above the processing field of the laser scanner and detecting laser radiation that is reflected back into the laser scanner as the laser beam passes over the at least one retroreflector.
Unterholzer teaches (Figs. 1, 8, and 16) a method for calibrating a laser scanner (deflecting device 14) for positioning a laser beam (light beam 15) in a processing field (carrier 21) ([0015] “In various embodiments, a device and a method for providing a light beam are provided which make it possible to…determine a position of a focal point of the light beam particularly precisely and/or to control and/or regulate a deflection of the light beam particularly precisely and / or to control, calibrate and/or increase the precision of one, two or more sensors of the device in a simple manner.”) comprising arranging at least one retroreflector (radiation source 69) in or above the processing field (carrier 21) of the laser scanner (deflecting device 14) ([00131] “As an alternative to this, the radiation source 69 can also be arranged independently of the carrier 21, for example on the deflecting device 14. The radiation source 69 can be, for example,…a retroreflector”) and detecting laser radiation that is reflected back into The first device 10 has at least one first beam deflecting device, which…enables the first light beam 15 to be steered within a first solid angle range 16. For example, the first deflection device 14 enables the first light beam 15 to be deflected within the first solid angle range 16. The first deflection device 14 can be referred to as a scanning device, for example.” [0094] “The sensor device 22 can, for example, be fixedly or detachably attached to the housing 11 of the device 10...the spatial relationship to the beam steering device, for example the deflecting device 14, being known… that is to say the relative spatial arrangement of the beam steering device and the sensor device 22 to one another, can be fixed” [0131] “The radiation source 69 forms a reference beam point...which has a predetermined spatial relationship to the first sensor device 22. In other words, the actual position of the reference beam point in the reference system of the sensor device 22 is known exactly. The sensor device 22 can thus be calibrated at any time by means of the radiation source 69 and/or the reference beam point.” Because the sensor device 22 is attached to the deflecting device 14 (see also Fig. 1) and the retroreflective radiation source 69 is arranged on the carrier 21 within the irradiation range 16 of the light beam 15 (see also Fig. 6), the sensor can thus detect laser radiation that is reflected back into the laser scanner as the laser beam passes over the retroreflector. Additionally, with reference to [0120] and Fig. 8, Unterholzner teaches that the sensor device can be arranged within the deflecting device, further teaching that the laser radiation that is reflected back into the laser scanner can be detected.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to incorporate the teachings of Unterholzner to include arranging at least one retroreflector in or above the processing field of the laser scanner and detecting laser radiation that is reflected back into the laser scanner as the laser beam passes over the at least one retroreflector. Doing so would increase safety and precision during laser processing ([0018] “This can help, for example, to eliminate inaccuracies that can arise, for example, due to resonance effects, simplifications in the modeling and / or imprecise knowledge of physical parameters in the control and/or regulation, since an actual position of the focal point is determined directly by measurement. Furthermore, the sensor device can redundantly determine the actual position given further sensors, whereby a safety and / or a precision during the irradiation can be increased.”).
Regarding claim 2, Peeters teaches all of the elements of the current invention as described above except that the at least one retroreflector is arranged in or above the processing field of the laser scanner in an automated manner.
Unterholzner further teaches (Fig. 6) that the at least one retroreflector (radiation source 69) is arranged in or above the processing field (carrier 21) of the laser scanner (deflecting device 14) in an automated manner ([0048] “For example, the (passive/active) radiation source can be coupled to an actuator which moves the radiation source over the carrier and/or perpendicular to the carrier or moves it in such a way that the reference beam point moves.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to further incorporate the teachings of Unterholzner to include that the at least one retroreflector is arranged in or above the processing field of the laser scanner in an automated manner. Doing so would aid in calibrating the optical sensor of the sensor device ([0048] “The movement of the reference beam spot can help to calibrate the optical sensor of the sensor device.”).
Regarding claim 8, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as described above.
Peeter further teaches (Fig. 1) a processing laser beam used to irradiate powder layers (surface L of the bath of material 4) in the powder layer processing chamber (process chamber 3) (page 40, lines 13-20 “In the embodiment shown, the solidifying device 7 is a laser device, which is arranged for producing electromagnetic radiation in the form of laser light, in order to melt a powdered material provided on the support, which then, after cooling forms a solidified part of the object to be produced. As can be seen, the electromagnetic radiation 71 emitted by the laser device 7 is deflected… to direct the emitted radiation 71 towards the surface L of the layer of material 4.”).
Peeters does not teach that the laser beam comprises a pilot laser beam, wherein the pilot laser beam is provided at a lower power than the processing laser beam used to irradiate powder layers in the powder layer processing chamber.
Unterholzen further teaches (Fig. 1) that the laser beam (light beam 15) comprises a pilot laser beam ([0011] “For example, the two light beams can superimpose one another exactly or the two light beams can have a fixed predetermined distance from one another, so that the deflection or the position of the beam point of one light beam is representative of the deflection or the position of the beam point of the other light beam. For example, one of the light beams can be a marking light beam, for example a marking laser beam, and the other of the light beams can be a machining laser beam…so that the object to be irradiated can be safely and precisely irradiated with the aid of the processing laser beam. The marking light beam can also be referred to as a guide beam, pointing laser, auxiliary light beam and/or auxiliary laser beam”); and wherein the pilot laser beam is provided at a lower power than a processing laser beam (see [0107]-[0108] “In addition to the first light beam 15, the radiation arrangement 12 can, in various exemplary embodiments, generate a second light beam (not shown in FIG. 1), for example a second laser beam… For example, the first light beam 15 can have a first intensity and/or a first wavelength range and the second light beam can have a second intensity and/or a second wavelength range. For example, the second intensity can be significantly higher than the first intensity.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to incorporate the teachings of Unterholzner to include For example, one of the light beams can be a marking light beam, for example a marking laser beam, and the other of the light beams can be a machining laser beam…so that the object to be irradiated can be safely and precisely irradiated with the aid of the processing laser beam.”).
Regarding claim 9, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as described above. 
Peeters does not teach directing an additional laser beam at an additional processing field formed in the processing chamber;
detecting additional laser radiation that is reflected back into an additional laser scanner as the additional laser beam passes over the at least one retroreflector;
determining an actual position of the additional laser beam in the additional processing field based on the additional laser radiation detected; and
calibrating the additional laser scanner by correcting a target position specified for the additional laser scanner based on the actual position of the additional laser beam in the additional processing field.
Unterholzen further teaches (Fig. 17) directing an additional laser beam (light beam 75) at an additional processing field (solid angle range 78) formed in the processing chamber ([0133] “The third light beam 75 can be deflected within a third solid angle range 78, for example by means of a third beam deflection device, for example a third deflection device 74”);
detecting additional laser radiation that is reflected back into an additional laser scanner (deflection device 74) as the additional laser beam passes over the at least one retroreflector (radiation source 69) ([0094] “The sensor device 22 can, for example, be fixedly or detachably attached to the housing 11 of the deflecting device 14...the spatial relationship to the beam steering device, for example the deflecting device 14, being known…that is to say the relative spatial arrangement of the beam steering device and the sensor device 22 to one another, can be fixed” [0132] “a radiation source 69 can be arranged, for example on the carrier 21. As an alternative to this, the radiation source 69 can also be arranged independently of the carrier 21, for example on the deflecting device 14. The radiation source 69 can be…a retroreflector…The radiation source 69 forms a reference beam point...to the first sensor device 22. In other words, the actual position of the reference beam point in the reference system of the sensor device 22 is known exactly. The sensor device 22 can thus be calibrated at any time by means of the radiation source 69 and / or the reference beam point… Furthermore, one, two or more further corresponding radiation sources can be arranged which, for example, form corresponding reference beam points. In addition to the carrier 21 and/or as an alternative to the first object 20, a calibration plate can also be arranged. The radiation source 69 and possibly the further radiation sources and/or the reference beam point or possibly further reference beam points can then be elements of the calibration plate.” Because the sensor device 22 is attached to the housing 10 containing the deflecting devices 14 and 74 (see also Fig. 17) and the at least one retroreflective radiation source 69 can be arranged on the carrier 21, which is within the irradiation ranges 16 and 78 of light beams 15 and 75 respectively, the sensor device 22 can thus detect laser radiation that is reflected back into the additional scanner device as the additional laser beam passes over the retroreflector. Additionally, as described above with reference to [0120] and Fig. 8, Unterholzner teaches that the sensor device can be arranged within the deflecting device, further teaching that the laser radiation that is reflected back into the scanner devices can be detected.);
determining an actual position of the additional laser beam (light beam 75) in the additional processing field (solid angle range 78) based on the additional laser radiation detected ([0141]-[0142] “the output signal…can be generated by means of the sensor device 22 on the basis of the electromagnetic radiation emanating from the beam…the actual position of the beam spot can be determined as a function of the output signal. For example, the absolute actual position of the first beam point 19 and/or of the second beam point and/or of the third beam point 79 relative to the sensor device 22 can be determined.”); and
calibrating the additional laser scanner (deflection device 74) by correcting a target position specified for the additional laser scanner (deflection device 74) based on the actual position of the additional laser beam (light beam 75) in the additional processing field (solid angle range 78) ([0143]-[0146] “In a step S12 it can be checked, for example, whether the determined actual position of the beam point corresponds to a predetermined setpoint position of the beam point…If the condition of step S12 is not met, a second action can be carried out in a step S16...In step S16, for example, the light beam can be deflected further, for example until the condition of step S12 is met…Alternatively or additionally, for example, the actuators of the first deflection device 14 and/or of the second deflection device 74 can be adapted and/or calibrated. For calibration, for example, predetermined target positions can be approached one after the other, and when the predetermined target positions are reached, the corresponding output signals from the other sensors can be checked.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to incorporate the teachings of Unterholzen to include directing an additional laser beam at an additional processing field formed in the processing chamber; detecting additional laser radiation that is reflected back into an additional laser scanner as the additional laser beam passes over the at least one retroreflector; determining an actual position of the additional laser beam in the additional processing field based on the additional laser radiation detected; and calibrating the additional laser scanner by correcting a target position specified for the additional laser scanner based on the actual position of the additional laser beam in the additional processing field. Doing so would enable large objects to be irradiated seamlessly ([0133] “FIG. 17 shows an exemplary embodiment of the deflecting device 14 which, for example, can largely correspond to one of the devices 10 explained above. The deflecting device 14 can, for example, have the radiation arrangement 12 with a first laser unit 70 and a third laser unit 72. The third laser unit 72 is used to generate a third light beam 75, whereas the first laser unit 70 is used to generate the first light beam 15…This enables a relatively large object to be irradiated to be irradiated seamlessly.”).
Regarding claim 10, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as described above except that the actual position of the laser beam and the actual position of the additional laser beam are determined simultaneously.
Peeters does not teach that the actual position of the laser beam and the actual position of the additional laser beam are determined simultaneously.
Unterholzen teaches (Fig. 1) that the actual position of the laser beam (light beam 15) and the actual position of the additional laser beam (“second light beam”) are determined simultaneously ([0011] “the deflection or the position of the beam point of one light beam is representative of the deflection or the position of the beam point of the other light beam.” [0107]-[0108] “For example, in this context the first light beam 15 can serve as a marking light beam, for example as a marking laser beam, and the second light beam as a machining laser beam…For example, the two light beams can have a predetermined spatial relationship to one another, so that the actual position of the first beam point 19 of the first light beam 15 can be representative of an actual position of a second beam point of the second light beam.” As the position of the first light beam is also the position of the second beam, when the position of one beam is determined the position of the other beam is thus determined simultaneously.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to incorporate the teachings of Unterholzen to include that the actual position of the laser beam and the actual position of the additional laser beam are For example, one of the light beams can be a marking light beam, for example a marking laser beam, and the other of the light beams can be a machining laser beam…so that the object to be irradiated can be safely and precisely irradiated with the aid of the processing laser beam.”).
Regarding claim 11, Peeters further teaches (Fig. 1) a machining device for producing three-dimensional components by irradiating powder layers, the machining device comprising (Page 1, lines 5-6 “The invention, from a first point of view, relates to an apparatus for producing an object by means of additive manufacturing” Page 40, lines 13-16 “In the embodiment shown, the solidifying device 7 is a laser device, which is arranged for producing electromagnetic radiation in the form of laser light, in order to melt a powdered material provided on the support, which then, after cooling forms a solidified part of the object to be produced.”):
an irradiation device (solidifying device 7) comprising a laser source and a laser scanner (deflector unit 74) configured to direct a laser beam (electromagnetic radiation 71 emitted by laser device 7) form the laser source toward a processing field (surface L) (Page 40, lines 13-22 “In the embodiment shown, the solidifying device 7 is a laser device, which is arranged for producing electromagnetic radiation in the form of laser light, in order to melt a powdered material…the electromagnetic radiation 71 emitted by the laser device 7 is deflected by means of a deflector unit 74, which uses a rotatable optical element 75 to direct the emitted radiation 71 towards the surface L of the layer of material 4. Depending on the position of the deflector unit 74, radiation may be emitted on different parts of the surface level L of the bath of material.”; Page 42, lines 10-16 “In the embodiment shown, use is made…to use the information obtained by the registering means 81, to calibrate or control the deflector unit 74 and/or the solidifying device 7 for controlling the position of electromagnetic radiation on the surface level L of the bath of material.”);
Figure 1 shows an overview of an apparatus 1 for producing an object 2 by means of additive manufacturing...The apparatus comprises a process chamber 3 for receiving a bath of material 4 which can be solidified…wherein a support 5 is provided for positioning the object 2 in relation to the surface level L of the bath of material 4. The support 5 is movably provided in the shaft, such that after solidifying a layer, the support 5 may be lowered, and a further layer of material may be solidified on top of the part of the object 2 already formed.”) and wherein the processing chamber (process chamber 3) comprises at least one calibration element (calibration elements 82, 82a-d, and registering means 81) arranged in or above the processing field (surface L) of the laser scanner (deflector unit 74) (see Fig. 1; Page 4, lines 14-16 “the apparatus comprises at least one calibration element provided on or near the support, for instance on or near the surface level of the bath of material”); 
a computer (control unit 91) coupled with non-transitory computer-readable medium encoding instructions that cause the computer (control unit 91) to perform operations comprising
determining an actual position of the laser beam (electromagnetic radiation 71 emitted by laser device 7) in the processing field (surface L) based on the detected laser radiation (Page 40, line 24- Page 41, line 28 “when the registering device 81 detects the electromagnetic radiation 72 emitted, then the actual position of the electromagnetic radiation (i.e. the position of the registering device) is known, as well as the target position of the electromagnetic radiation (i.e. the position intended to be reached). The actual position may be compared to the target position, and the difference may be used by the control unit 91 to calibrate the position of electromagnetic radiation emitted by the solidifying device 7 during solidifying selective parts of the surface level L of the bath.”); and
hen the registering device 81 detects the electromagnetic radiation 72 emitted, then the actual position of the electromagnetic radiation (i.e. the position of the registering device) is known, as well as the target position of the electromagnetic radiation (i.e. the position intended to be reached). The actual position may be compared to the target position, and the difference may be used by the control unit 91 to calibrate the position of electromagnetic radiation emitted by the solidifying device 7 during solidifying selective parts of the surface level L of the bath.”).
Peeters does not teach at least one retroreflector arranged in or above the processing field of the scanner device and a photodetector arranged to detect laser radiation reflected back into the scanner device from the at least one retroreflector as the laser beam passes over the at least one retroreflector.
Unterholzner further teaches (Figs. 1, 5-6, and 16) at least one retroreflector (radiation source 69) arranged in or above the processing field (carrier 21) of the laser scanner (deflecting device 14) ([0031] “As an alternative to this, the radiation source 69 can also be arranged independently of the carrier 21, for example on the deflecting device 14. The radiation source 69 can be, for example,…a retroreflector”) and a photodetector (sensor device 22) arranged to detect laser radiation reflected back into the laser scanner (deflecting device 14) as the laser beam (light beam 15) passes over the at least one retroreflector (radiation source 69) ([0088] “The first device 10 has at least one first beam deflecting device, which…enables the first light beam 15 to be steered within a first solid angle range 16. For example, the first deflection device 14 enables the first light beam 15 to be deflected within the first solid angle range 16. The first deflection device 14 can be referred to as a scanning device, for example.” [0094] “The sensor device 22 can, for example, be fixedly or detachably attached to the housing 11 of the device 10...the spatial relationship to the beam steering device, for example the deflecting device 14, being known… that is to say the relative spatial arrangement of the beam steering device and the sensor device 22 to one another, can be fixed” [0131] “The radiation source 69 forms a reference beam point...which has a predetermined spatial relationship to the first sensor device 22. In other words, the actual position of the reference beam point in the reference system of the sensor device 22 is known exactly. The sensor device 22 can thus be calibrated at any time by means of the radiation source 69 and/or the reference beam point.” Because the sensor device 22 is attached to the housing 10 containing the deflecting devices 14 and 74 (see also Fig. 17) and the at least one retroreflective radiation source 69 can be arranged on the carrier 21, which is within the irradiation ranges 16 and 78 of light beams 15 and 75 respectively, the sensor device 22 can thus detect laser radiation that is reflected back into the additional scanner device as the additional laser beam passes over the retroreflector. Additionally, as described above with reference to [0120] and Fig. 8, Unterholzner teaches that the sensor device can be arranged within the deflecting device, further teaching that the laser radiation that is reflected back into the scanner devices can be detected.);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to incorporate the teachings of Unterholzner to include at least one retroreflector arranged in or above the processing field of the laser scanner and a detector arranged to detect laser radiation reflected back into the laser scanner from the at least one retroreflector as the laser beam passes over the at least one retroreflector. Doing so would increase safety and precision during laser processing ([0018] “This can help, for example, to eliminate inaccuracies that can arise, for example, due to resonance effects, simplifications in the modeling and / or imprecise knowledge of physical parameters in the control and/or regulation, since an actual position of the focal point is determined directly by measurement. Furthermore, the sensor device can redundantly determine the actual position given further sensors, whereby a safety and / or a precision during the irradiation can be increased.”).
Regarding claim 12, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as described above.
Peeters does not teach an arm configured to move the at least one retroreflector into the processing field of the laser scanner.
Unterholzen further teaches (Fig. 17) an arm configured to move the at least one retroreflector (radiation source 69) into the processing field of the laser scanner ([0025] “The first or possibly further beam deflection devices can, for example, each have one, two or more… actuators for moving the radiation arrangement…If necessary, a robot or robot arm can have or form a corresponding actuator.” [0048] “For example, the radiation source can be coupled to an actuator which moves the radiation source over the carrier and/or perpendicular to the carrier or moves it in such a way that the reference beam point moves.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to further incorporate the teachings of Unterholzner to include an arm configured to move the at least one retroreflector into the processing field of the laser scanner. Doing so would aid in calibrating the optical sensor of the sensor device ([0048] “The movement of the reference beam spot can help to calibrate the optical sensor of the sensor device.”).
Regarding claim 14, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as stated above.
Peeters does not teach that the at least one retroreflector is a transparent ball or is a retroreflective surface region of a foil.
Unterholzen further teaches (Fig. 6) that the at least one retroreflector (radiation source 69) is a transparent ball ([0131] “The radiation source 69 can be…a passive radiation source…A reflective element, for example a cat's eye, a retroreflector and/or…transparent glass beads, can be used as the passive radiation source.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to further incorporate the teachings of Unterholzner to include that the at least one retroreflector is a transparent ball. Doing so would enable calibration of the sensor device at any time ([0131] “The sensor device 22 can thus be calibrated at any time by means of the radiation source 69 and/or the reference beam point.”).
Regarding claim 16, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as described above.
Peeters does not teach an additional laser scanner configured to direct an additional laser beam in an additional processing field of the processing chamber;
an additional photodetector arranged to detect additional laser radiation reflected back into the additional laser scanner by the at least one retroreflector as the additional laser beam passes over the at least one retroreflector; wherein the operations further comprise
determining an actual position of the additional laser beam in the additional processing field based on the additional laser radiation detected; and
specifying a target position of the additional laser beam in the additional processing field, and
correcting the specified target position based on the determined actual position of the additional laser beam.
Unterholzen further teaches (Fig. 17) teaches an additional laser scanner (deflection device 74) configured to direct an additional laser beam (light beam 75) in an additional processing field (solid angle range 78) of the processing chamber ([0133] “The third light beam 75 can be deflected within a third solid angle range 78, for example by means of a third beam deflection device, for example a third deflection device 74”);
Furthermore, one, two or more further sensor devices 22 can be arranged in all exemplary embodiments... For example, the fields of view of a plurality of sensor devices 22 can overlap one another and thus a particularly large field of view can be generated. Alternatively or additionally, the fields of view can overlap one another, so that the sensor devices 22 can be used for mutual checking, calibration or improvement of the precision.” ([0094] “The sensor device 22 can, for example, be fixedly or detachably attached to the housing 11 of the deflecting device 14...the spatial relationship to the beam steering device, for example the deflecting device 14, being known…that is to say the relative spatial arrangement of the beam steering device and the sensor device 22 to one another, can be fixed” [0132] “a radiation source 69 can be arranged, for example on the carrier 21. As an alternative to this, the radiation source 69 can also be arranged independently of the carrier 21, for example on the deflecting device 14. The radiation source 69 can be…a retroreflector…The radiation source 69 forms a reference beam point...to the first sensor device 22. In other words, the actual position of the reference beam point in the reference system of the sensor device 22 is known exactly. The sensor device 22 can thus be calibrated at any time by means of the radiation source 69 and / or the reference beam point… Furthermore, one, two or more further corresponding radiation sources can be arranged which, for example, form corresponding reference beam points. In addition to the carrier 21 and/or as an alternative to the first object 20, a calibration plate can also be arranged. The radiation source 69 and possibly the further radiation sources and/or the reference beam point or possibly further reference beam points can then be elements of the calibration plate.” Because multiple sensor devices 22 can be attached to the housing 10 containing the deflecting devices 14 and 74 (see also Fig. 17) and the at least one retroreflective radiation source 69 can be arranged on the carrier 21, which is 
determining an actual position of the additional laser beam (light beam 75) in the additional processing field (solid angle range 78) based on the additional laser radiation detected ([0142] “For example, the absolute actual position of the first beam point 19 and/or of the second beam point and/or of the third beam point 79 relative to the sensor device 22 can be determined...The actual position of the beam spot can be determined, for example, with the aid of the evaluation unit 30 and/or with the aid of the operating unit 24.”; 
specifying a target position of the additional laser beam (light beam 75) in the additional processing field (solid angle range 78), and correcting the specified target position based on the determined actual position of the additional laser beam ([0028] “the operating arrangement, for example the operating unit and/or the evaluation unit, can control and/or the radiation arrangement and/or the beam steering device as a function of a predetermined target position of the first beam point and/or as a function of the determined actual position of the first beam point regulate.” [0098] “The evaluation unit 30 can, for example, have a chip and/or be coupled to an interface unit 32. The interface unit 32 can be arranged, for example, for coupling the sensor device 22 to the operating unit 24. If the evaluation unit 30 is included in the operating unit 24, then, for example, the interface unit 32 can be dispensed with. With the aid of the evaluation unit 30, for example, the radiation arrangement 12 and/or the beam steering device can be controlled and/or regulated. In this context, the evaluation unit 30 can be used as a control unit or Control unit are referred to.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to further incorporate Unterholzen to include an FIG. 17 shows an exemplary embodiment of the deflecting device 14 which, for example, can largely correspond to one of the devices 10 explained above. The deflecting device 14 can, for example, have the radiation arrangement 12 with a first laser unit 70 and a third laser unit 72. The third laser unit 72 is used to generate a third light beam 75, whereas the first laser unit 70 is used to generate the first light beam 15…This enables a relatively large object to be irradiated to be irradiated seamlessly.”).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Unterholzner and Mercelis (US20160303806A1).
Regarding claim 3, the combination of Peeters and Unterholzner teaches all of the elements of the current invention as stated above.
Peeters does not teach that the at least one retroreflector is attached to a moveable arm that is configured to deposit powder layers in the processing field of the laser scanner.
Unterholzen further teaches (Fig. 17) that the at least one retroreflector (radiation source 69) is attached to a movable arm (“robot arm”) configured to move in the processing field of the laser scanner ([0025] “The first or possibly further beam deflection devices can, for example, each have one, two or more… actuators for moving the radiation arrangement…If necessary, a robot or robot arm can have or form a corresponding actuator.” [0048] “For example, the radiation source can be coupled to an actuator which moves the radiation source over the carrier and/or perpendicular to the carrier or moves it in such a way that the reference beam point moves.”).
Unterholzen does not teach that the moveable arm is configured to deposit powder layers in the processing field of the laser scanner.
Mercelis teaches (Fig. 1) a device for layerwise additively manufacturing an object ([0029] “The invention concerns a device for manufacturing an object with an additive manufacturing technique, whereby this object is constructed in layers. To this end, successive layers of a raw material in powdered form are applied in a construction zone for this object, whereby one or several energy rays scan over these successive layers according to a predetermined pattern so as to form successive cross-sections of the object.”) comprising a movable device configured to deposit powder layers (distributing member 3) in a processing field (construction platform 1) of a laser scanner (scan means 4, 5) ([0032]-[0033] “This device has a vertically movable construction platform 1 on which successive layers of a powdered raw material 2, such as for example titanium powder, are distributed with the aid of a distributing member 3. After applying each layer of raw material, scan means 4 and 5 are activated which ensure that energy rays, more specifically laser rays 6 and 7, scan according to a predetermined pattern over the layer of raw material”) and a laser position detector (sensor 14) ([0046] “To this end, a sensor 14 is provided on each of said detection positions. This sensor 14 makes it possible to detect when the point of incidence of the ray 6 is situated in the detection position.”), wherein the laser position detector (sensor 14) is attached to the movable device configured to deposit powder layers (distributing member 3) in the processing field (construction platform 1) of the laser scanner (scan means 4, 5) ([0068] “According to yet another embodiment of the invention, one or several measuring positions can be selected in a reference element that can be moved over the construction zone. In that case, said sensor 14 is provided for example on this reference element…Such a reference element may be formed for example by said distributing member 3.”).

Regarding claim 13, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as described above.
Peeters does not teach that the arm is also configured to deposit powder layers in the processing chamber.
Unterholzen further teaches (Fig. 17) an arm configured to move the at least one retroreflector (radiation source 69) into the processing field of the scanner device ([0025] “The first or possibly further beam deflection devices can, for example, each have one, two or more… actuators for moving the radiation arrangement…If necessary, a robot or robot arm can have or form a corresponding actuator.” [0048] “For example, the radiation source can be coupled to an actuator which moves the radiation source over the carrier and/or perpendicular to the carrier or moves it in such a way that the reference beam point moves.”).
Unterholzen does not teach that the arm is also configured to deposit powder layers in the processing chamber.
This device has a vertically movable construction platform 1 on which successive layers of a powdered raw material 2, such as for example titanium powder, are distributed with the aid of a distributing member 3. After applying each layer of raw material, scan means 4 and 5 are activated which ensure that energy rays, more specifically laser rays 6 and 7, scan according to a predetermined pattern over the layer of raw material”) and a laser position detector (sensor 14) ([0046] “To this end, a sensor 14 is provided on each of said detection positions. This sensor 14 makes it possible to detect when the point of incidence of the ray 6 is situated in the detection position.”), wherein the laser position detector (sensor 14) is attached to the movable device configured to deposit powder layers (distributing member 3) in the processing field (construction platform 1) of the laser scanner (scan means 4, 5) ([0068] “According to yet another embodiment of the invention, one or several measuring positions can be selected in a reference element that can be moved over the construction zone. In that case, said sensor 14 is provided for example on this reference element…Such a reference element may be formed for example by said distributing member 3.”).
One of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized that applying the known technique of attaching a laser position detecting device intended to move about the processing field of a powder layerwise additive manufacturing system to the movable powder layer depositing device, as taught by Mercelis, to the retroreflector attached to an arm configured to move in the processing field of the laser scanner, as taught by Unterholzner, would have yielded predictable results and resulted in an improved system. Attaching the at least one retroreflector to the arm that is configured to deposit powder layers in the processing field of the laser scanner would have been recognized by one of ordinary skill in the art as resulting in an improved, simplified system not necessitating two separate movable parts for the retroreflector and the powder .
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Unterholzner and Philippi (US20160144571A1).
Regarding claim 4, the combination of Peeters and Unterholzer teaches all of the elements of the current invention as described above. 
Peeters does not teach that the at least one retroreflector is a ball transparent to a wavelength of the laser beam, and determining the actual position of the laser beam in the processing field is based on an intensity distribution of the reflected laser radiation that is detected.
Unterholzner further teaches (Fig. 6) that the at least one retroreflector (radiation source 69) is a ball transparent to a wavelength of the laser beam1 ([0131] “The radiation source 69 can be…a passive radiation source…A reflective element, for example a cat's eye, a retroreflector and/or…transparent glass beads, can be used as the passive radiation source.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to further incorporate the teachings of Unterholzner to include that the at least one retroreflector is a ball transparent to a wavelength of the laser beam. Doing so would enable calibration of the sensor device at any time ([0131] “The sensor device 22 can thus be calibrated at any time by means of the radiation source 69 and/or the reference beam point.”).
Unterholzner does not teach determining the actual position of the laser beam in the processing field is based on an intensity distribution of the reflected laser radiation that is detected.
Philippi teaches (Fig. 1) a calibration device and method for additive layerwise laser manufacturing apparatus (laser melting apparatus 1) ([0001] “The present invention relates to a calibration device and to a calibration method for an apparatus for layerwise production of a three-dimensional object by layerwise solidification of building material at the locations corresponding to the cross section of the object to be produced in the respective layer by means of introducing energy.”) wherein the actual position of the laser beam (laser beam 14a, 14b) in the processing field (working plane 7) is based on an intensity distribution of the laser radiation that is detected by a detector (sensor 32) ([0007] “The calibration device enables a calibration method in the case of which the positions of the individual laser beams at which the sensor of the calibration device supplies the maximum output signal, are determined iteratively. By comparing said positions with one another and/or with the corresponding desired positions, it is possible to detect and correct deviations. In this way, the apparatus is calibrated and thus the production accuracy of the objects is improved.” [0024]-[0025] “In this case, the laser beam 14 a, 14 b passes through the corresponding through-opening 34 a, 34 b and is incident on the surface of the sensor 32. The sensor detects the incident light and emits a signal corresponding to the measured light intensity. The position of the laser beam 14 a, 14 b is now set iteratively so that the signal supplied by the sensor reaches a maximum. When the laser beam 14 a, 14 b moves over the pinhole 35 a, 35 b of the through-opening 34 a, 34 b, the sensor 32 supplies a signal with a bell-shaped profile.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Peeters and Unterholzner to further incorporate the teachings of Philippi to include determining the actual position of the laser beam in the processing field is based on an intensity distribution of the reflected laser radiation that is detected. Doing so would improve production accuracy ([0007] “In this way, the apparatus is calibrated and thus the production accuracy of the objects is improved.”)
Regarding claim 15, the combination of Peeters and Unterholzen teaches all of the elements of the current invention as described above.

Philippi further teaches (Fig. 1) that the photodetector (sensor 32) is diode ([0022] “As sensor, it is possible to use any sensor sensitive to the laser wavelength, for example optoelectronic sensors which convert the incident light into an electrical signal. Thus, for example, a photodetector in the form of a semiconductor detector made of germanium or silicon can be used.”  As such, the examiner takes the position that the semiconductor photodetector can only be implemented as diode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Peeters and Unterholzen to incorporate the teachings of Philippi to include that the detector is a diode. Doing so would enable the detector to detect the incident laser light and emit a signal corresponding to the measured light intensity ([0024] “The sensor detects the incident light and emits a signal corresponding to the measured light intensity.”).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Unterholzner and Markendorf (US20150346330A1).
Regarding claim 5, the combination of Peeters and Gaffard teach all of the elements of the current invention as stated above except that the at least one retroreflector is in the form of a retroreflective surface region of a foil.
Markendorf teaches (Fig. 1) a self-calibrating laser tracker (laser tracker 1) ([0001] “The present invention relates to a self-calibrating laser tracker”) comprising a beam emitter (beam directing unit 110) that emits a laser beam (laser beam 30) onto at least one retroreflector (Fig. 7a; retroreflector 2) ([0042] “emitting a laser beam from the beam directing unit onto the retroreflector”), wherein the at least one retroreflector is in the form of a retroreflective foil (see Figs. 6a-c; [0024] “The retroreflector is generally preferably embodied as a retroreflective film” [0089] “FIG. 6a shows a microscope micrograph of a retroreflector… It consists of many small prisms of good quality...FIG. 6b shows a microscope micrograph of a film with embossed prisms…FIG. 6c shows a microscope micrograph of a film with glass beads.” Applicant’s specification defines a retroreflective foil as “a plurality of reflective elements, e.g., in the form of (micro) glass balls or beads or microprisms are embedded or encapsulated in the foil” on page 6, lines 21-24, which is exactly the retroreflector films (two embedded with microprisms and one embedded with micro glass beads) as taught by Markendorf in Fig. 6a-c.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Peeters and Unterholzner to incorporate the teachings of Markendorf to include that the at least one retroreflector is in the form of a retroreflective surface region of a foil. Doing so would lower production costs due to the simplicity of the retroreflector structure ([0024] “The production of such retroreflectors, particularly if products sold in large quantities are involved here, is advantageously associated with relatively low complexity and therefore also correspondingly low product costs.”).
Regarding claim 6, the combination of Peeters and Unterholzner teach all of the elements of the current invention as stated above except that the foil comprises at least one non-retroreflective surface region that adjoins the retroreflective surface region.
Markendorf further teaches (Fig. 7a-b) that the foil (retroreflector 2) comprises at least one non-retroreflective surface region that adjoins the retroreflective surface region ([0032]-[0033] “With regard to the abovementioned specific embodiment of the invention with the retroreflector as a part of a plate… it is furthermore preferred for the rotatable plate to be embodied with a first surface portion formed by the retroreflector, a second surface portion, which is substantially light-nontransmissive…the plate is equipped with a retroreflector, in particular a retroreflective film…A further region of the plate is provided for a dark calibration…without light reflected back…” [0096] “FIG. 7b illustrates a plate 50 with a design or surface segmented for varying light transmission…in this case, semicirculate region of the plate is equipped with a retroreflector 2, in particular a retroreflective film. A further region 53 is provided for a dark calibration…this region can have for example a light absorbing and in particular also in reflection diffusely scattering dark surface”. Furthermore, Page 6, line to page 7, line of Applicant’s specification reads “In this case, a "retroreflector foil"…can be used as a retroreflector…In this case, the entire surface region acts as a retroreflector…In a development, at least one non-retroreflective, for example, a light absorbent and/or light scattering, surface region, or a reflective (but not retroreflective) surface region, adjoins the retroreflective surface region. In this case, it is possible, for example, to use a plate-like calibration element, the surface of which is divided into retroreflective and non-retroreflective surface regions.”, upon which the plate and foil as taught by Markendorf above reads.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Peeters and Unterholzner to incorporate the teachings of Markendorf to include that the foil comprises at least one non-retroreflective surface region that adjoins the retroreflective surface region. Doing so ensures that the laser beam does not have to be oriented differently for the purpose of various measurements ([0097] ”This further development of the invention is associated with various advantages. In particular, the emitted laser beam 30 does not have to be oriented differently for the purpose of measurements for determining the servocontrol point and the distance thereof with respect to the center of the PSD for the self-calibration of the alignment and targeting of an object, in particular to be tracked, arranged outside the laser tracker.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Unterholzner, Markendorf, and Philippi.
Regarding claim 7, the combination of Peeters, Unterholzner, and Markendorf teaches all of the elements of the current invention except that determining the actual position of the laser beam in the 
Markendorf further teaches (Figs. 1, 7b, and 8) determining the impingement point of the laser beam (laser beam 30) on a position-sensitive detector (PSD) based on measured and recorded intensities of the detected laser radiation (see Fig. 8) between the retroreflective surface region (retroreflector 2) and the non-retroreflective surface region (regions 53 and 42) ([0023] “The retroreflector serves for determining an impingement point as servocontrol point of the reflected laser beam on the PSD” [0072] “The PSD is preferably arranged in the beam directing unit 110 and makes it possible to track the alignment of the laser beam 30 by detecting the alignment of the laser beam 30 reflected from a target, in particular the retroreflector 81.” [0096] “FIG. 7b illustrates a plate 50 with a design or surface segmented for varying light transmission….An, in this case, semicirculate region of the plate is equipped with a retroreflector 2, in particular a retroreflective film. A further region 53 is provided for a dark calibration, i.e. for measurements for determining a baseline of detector signals, without light 31 reflected back onto the PSD...A further region 42 is embodied for transparency to light, i.e. for regular measurements with the laser tracker for example as a simple opening.” [0098]-[0103] “the plate 50 with its embodied regions 2 , 53 and 52 rotates continuously in one direction, wherein the intensity of light reflected back onto the PSD is continuously measured and measured as a function of the rotational position of the plate 50 , recorded as a measurement record and evaluated. An exemplary profile of intensities—implemented with the embodiment of the invention according to FIG. 7b and determined by the PSD—of light impinging on this detector, as a function of the rotational position of the plate 50, upon a rotation of the plate 50 in the counterclockwise direction, is illustrated in FIG. 8…The exemplary measurement values of the PSD are of particular relevance for the purposes of self-calibration for the angle ranges 93, 94 and 93′… for the purpose of determining the intensity centroid of from the region 2 of intensities of light beams which are reflected by the retroreflector 2.”).

Philippi further teaches (Fig. 2) a laser position calibration device (calibration device 30) comprising a sensor (sensor 32) that detects incident laser light (laser beams 14a, 14b) and emits a signal corresponding to the measured light intensity ([0024]-[0025] “In operation, said calibration device 30 is placed on a measuring point…the laser beam 14a, 14b…is incident on the surface of the sensor 32. The sensor detects the incident light and emits a signal corresponding to the measured light intensity...the sensor 32 supplies a signal with a bell-shaped profile. The maximum of this signal corresponds to the maximum passage of the laser beam 14a, 14b”). The difference in measured intensities at different positions is then used to determine the actual position of the laser beam on the working plane of the laser apparatus ([0028]-[0029] “The output signal of the sensor 32 is preferably fed to the control device 18 so that the iterative setting can be performed automatically by the control device 18 onto the position which corresponds to a maximum irradiation of the sensor and thus to a maximum output signal of the sensor...The actual positions at which the maximum output signal of the sensor is reached are compared with one another and/or with the respective desired positions. Actual and desired positions relate in this case to the representations of the point of incidence of the laser beam on the working plane in the coordinate system of the laser sintering apparatus. Calculated from the deviations is a correction value for controlling the laser beams which is taken into account in the subsequent production of the three-dimensional object. The determination of the deviation and the correction are preferably also carried out automatically by the controller 18”).
One of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized that applying the known technique of determining the position of a laser beam based on the difference between measured light intensities, as taught by Philippi, to the retroreflective laser 
Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to have further modified the combination of Peeters, Unterholzen, and Markendorf to incorporate the teachings of Philippi to include that determining the actual position of the laser beam in the processing field is based on a difference in an intensity of the detected laser radiation between the retroreflective surface region and the non-retroreflective surface region. Doing so would result in a simpler and more accurate laser calibration ([0032] “This form of calibration is more accurate and simpler to carry out than the calibration by means of a camera, as described in the prior art.”).
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant argues in their remarks that the prior art fails to teach “detecting laser radiation that is reflected back into the laser scanner”, as recited in the amended independent claims 1 and 11. Specifically, Applicant argues on pages 4-5 of their remarks as follows: “Nor does Unterholzner provide any reason to modify such structures so that they can detect “laser radiation reflected back into the laser scanner from the at least one retroreflector as the laser beam passes over the at least one retroreflector.” Additionally, it would not have made any sense to modify the structures of Unterholzner in this way. In particular, if the sensors 22 arranged outside of device 14 were re-positioned to detect laser radiation reflected back into the device 14, such re-positioning would result in the sensor 22 blocking deflected light 17 from exiting the device 14.” The Examiner respectfully disagrees.
2. In the context of the invention as described by Unterholzner, this would indicate that the retroreflector 69 receives incident light from the deflecting device 14 and reflects it back into the deflecting device. As also described above in claims 1 and 11, Unterholzner teaches that the field of view 23 of the sensor device 22, whether attached to the housing 10 containing the deflecting device 14 or attached to the deflecting device 14 itself, overlaps with the irradiation range 16 of the light beam 15 and the radiation source 69 is arranged on the carrier within the irradiation range 16 of the light beam 15. Because retroreflectors reflect light back towards the direction of the light source and the field of view of the sensor is within the irradiation range of the light beam scanned by the deflecting device 14, the sensor can thus detect laser radiation that is reflected back into the laser scanner as the laser beam passes over the retroreflector no matter its location on or near the laser scanner as long as its field of view contains the retroreflector and the irradiation range of the light beam.
Additionally, paragraph [0120] of Unterholzner states “The sensor device 22 can be arranged, for example, in the first beam steering device, for example the first deflection device 14.” and is illustrated in Fig. 8, rendering Applicant’s argument that arranging the sensor within the deflection device(s) would result in the sensor blocking light exiting from the deflection device(s) unfounded.Therefore, the prior art references of record do teach each and every limitation of the claims as currently written and the above described rejections stand.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the limitation “transparent to the beam” is interpreted to be a similar example given by the applicant's specification (see applicant’s specification page 6 line 21-24).
        
        2 https://spie.org/publications/fg11_p31-32_retroreflectors?SSO=1